Citation Nr: 0433773	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  04-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from November 1973 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

The veteran testified at a hearing before an RO hearing 
officer in January 2004.  Following that hearing, the veteran 
submitted a VA Form 9 requesting a personal hearing be held 
before the Board via video conferencing.   

The veteran was advised by the RO in March 2004 that he would 
be notified of the scheduling of the requested video hearing 
before the Board if the request was not withdrawn.  The 
veteran did not respond to the RO's letter nor did he 
withdraw his request for a hearing before the Board.  
Unfortunately, the veteran's claims folder was sent to the 
Board before the video conference was scheduled and held.  In 
July 2004, the veteran's representative reiterated the 
veteran's desire for a hearing before the Board via video 
conferencing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appeal is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before the Board to be held via 
video conferencing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




